 AMERICAN VALVE MFG. CO.181THEODORE GUTTERMAN, SAMUEL GADE, RUTH SUNNING, LESTER SONK-ING, HERBERT GADE, ARTHUR GUTTERMAN, MELVIN GUTTERMAN, ANDJACK GUTTERMAN, Co-PARTNERS DOING BUSINESS As AMERICANVALVE MrG. Co.andUNITED STEEL WORKERS or AMERICA, CIO,PETITIONER.Case No. 2-RC-2477.February 9, 1951.Supplemental Decision and Certification of RepresentativesOn November 14, 1950, pursuant to a Board Decision and Directionof Election,' an election was held, under the direction of the RegionalDirector for the Second Region among certain employees of TheodoreGutterman, Ruth Sonking, Lester Sonking, Herbert Gade, MelvinGutterman, Arthur Gutterman, and Jacob Gutterman,2 co-partnersdoing business as American Valve Mfg. Co., herein called the Em-ployer, at its plant in Coxsackie, New York.Thereafter, a tally ofballots was furnished the parties which showed that, of the approxi-mately 275 eligible voters, 226 cast valid ballots, of which 163 werefor and 52 against the Petitioner and 11 were challenged 3On November 17, 1950, the Employer filed objections to the electionwith the Regional Director.On January 11, 1951, the Acting Re-gional Director, after investigating the Employer's objections, issuedhis report on objections, recommending that the objections be over-ruled and the Petitioner certified as 'the bargaining representative ofthe employees involved.On January 11, 1951, the Employer filed exceptions to the report onobjections alleging, as the basis for its objections, that Samuel Gade, a -copartner, had died in the period between the issuance of the Decisionand Direction of Election herein and the election.The Employercontends that, as this dissolved the old partnership, no certificationshould issue in the name of the new partnership, which had not beena party to the initial proceedings.The Regional Director found, andthe Employer has not challenged his findings, that the new partner-ship operates the same plant and makes the same products with sub-stantially the same employees and supervisory and managerial staffas did the old partnership.Under such circumstances, the Boardhas found that the obligation to bargain with the duly elected col-lective bargaining agent of the employees continues notwithstanding achange of legal ownership after the issuance of a direction of election'Unpublished.2The Regional Director found that the copartnership now includes an individual by thename of Jacob Gade.The Employer states that no individual exists by the naive of JacobGade and that the names of the partners are as set forth above'As the challenges were insufficient to affect the result of the election the RegionalDirector made no investigation and report thereon93 NLRB No. 27. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand notwithstanding the fact that the new employer was not a partyto the initial proceedings 4Accordingly, we find that the Employer's objections do not raisematerial issues with respect to the conduct of the election, and herebyoverrule the objections.As a majority of the votes were cast for thePetitioner, we shall certify it as the collective bargaining representa-tive of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that United Steel Workers of America, CIO,has been designated and selected by a majority of the employees ofTheodore Gutterman, Ruth Sonking, Lester Sonking, Herbert Gade,Arthur Gutterman; Melvin Gutterman and Jacob Gutterman, co-partners doing business as American Valve Mfg. Co., Coxsackie, NewYork, in the unit found appropriate in paragraph numbered 4 of ourDecision and Directon of Election, as their representative for thepurposes of collective bargaining, and pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Supplemental Decision and Certification ofRepresentatives.4Miller LumberCompany,90NLRB 1861.MARSHALL FIELD& COMPANYandLOCAL 242, AFL,MARSHALL FIELDEMPLOYEESUNION,BUILDING SERVICE EMPLOYEES INTERNATIONALUNION,PETITIONER.Case No. 13-RC-1519.February 9, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Gore, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].93 NLRB No. 25.